Citation Nr: 0424018	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-02 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from September 1941 to May 1945.  He was a prisoner 
of war (POW) of the Japanese government from April 1942 to 
October 1942.  He died in February 1954.  The claimant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO).  

The appellant indicated her intent to be represented by the 
Veterans Federation of the Philippines.  This group is not a 
group approved among the lists of National Organizations 
recognized by the Secretary of Veterans Affairs, nor is it 
listed on the VA Form 21-22, copies of which have been sent 
to the appellant.  The appellant was notified as to the fact 
that the organization is not on the approved list and 
provided the opportunity to appoint another representative.  
She has not done so.  


FINDINGS OF FACT

1.  In July 1955, the RO denied service connection for the 
cause of the veteran's death.  The appellant did not perfect 
an appeal.

2.  Evidence submitted since July 1955 is cumulative of 
evidence already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for the cause of the 
veteran's death.




CONCLUSIONS OF LAW

1.  The July 1955 rating decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002).  

2.  New and material evidence has not been received, and the 
claim for service connection for the cause of the veteran's 
death may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied this duty by means of letters to the appellant 
from the RO dated in September 2001 and December 2003.  By 
means of these documents, the appellant was told of the 
requirements to reopen a claim for service connection for the 
cause of death, of the reasons for the denial of her claim, 
and of her and VA's respective duties.  She was also asked to 
provide information or evidence in her possession relevant to 
the claim.

The September 2001 letter was mailed to the appellant prior 
to the initial RO adjudication of her claim; however, the 
December 2003 letter was not.  Assuming for the sake of 
argument that pre-decision notice is required, any defect in 
this regard is harmless error.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  The appellant did not provide any additional 
evidence in response to the December 2003 letter.  Therefore, 
there is simply no indication that disposition of her claim 
would have been different had she received pre-adjudicatory 
notice pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  
  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records.  There is no indication of any relevant records that 
the RO has failed to obtain.  The appellant's various 
communications indicate that she has no additional evidence 
to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  New and material evidence has not been presented to 
reopen the claim.  The VCAA does not require that an opinion 
be obtained under the circumstances of this case.  See 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2003).

II.  Facts

In June 1953, the veteran filed a claim for service 
connection for tuberculosis and other disabilities.  He died 
in February 1954, prior to an RO decision on the claim.  
Following the veteran's death, the appellant claimed service 
connection for the cause of the veteran's death in an August 
1954 application.  Evidence considered included service 
medical records, negative for findings of lung disease.  The 
veteran was released from service on a Certificate of 
Disability due to arthritis of the knees.  On his Affidavit 
for Philippine Army Personnel dated March 1947, under the 
history of wounds and illness he reported only malaria.  A 
statement from the veteran dated in March 1953 reflects 
general contentions about his claims, including the claim for 
tuberculosis.  A medical statement dated in April 1953 
reflects that the veteran was treated at the Clinica Roa for 
tuberculosis.  A medical certificate dated in May 1953 from 
Jose Gaviola, M.D., indicates that the veteran was treated 
for mild hemoptysis due to lung lesion by this doctor in 
February 1944 when both the veteran and the doctor were in a 
guerrilla unit.  He opined that the veteran, who had recently 
joined the unit, had the lesion before he joined the unit.  
Dr. Gaviola also noted that he treated the veteran again in 
December 1951 for the same problem.  Records relating to the 
death and burial of the veteran, who died in February 1954 of 
tuberculosis, were also of record.  

Service connection for the cause of the veteran's death was 
denied by the RO in a July 1955 rating decision.  The 
appellant was notified of the RO's decision and of her 
appellate rights by letter dated July 27, 1954.  She did not 
appeal.

In April 2001, the appellant attempted to reopen the claim of 
service connection for the cause of the veteran's death.  
Records with which she has attempted to reopen the claim 
include the following: (1) a duplicate copy of the veteran's 
March 1953 letter to VA, (2) a copy of a decision of the 
Foreign Claims Settlement Commission of the United States, 
(3) an extract showing that the veteran has been relieved 
from active duty in May 1945 for medical reasons, (4) a 
duplicate copy of Dr. Gaviola's May 1953 statement, (5) a 
death certificate showing the veteran died in February 1954 
due to tuberculosis, and (6) an application for Welfare 
Program for Ex POW's dated in May 1964 which shows she was 
awarded POW compensation effective July 1961.  

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a) (2003).  Service connection for 
tuberculosis may also be established based on a legal 
"presumption" by showing that such condition manifested 
itself to a degree of 10 percent or more within three years 
from the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2003).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  In general, 
service connection will be established if the evidence 
supports the claim or is in relative equipoise; only if a 
fair preponderance of the evidence is against the claim will 
the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The RO's July 1955 rating decision is a final decision not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105.  In order to reopen this claim, the appellant must 
present new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to this claim, as 
appellant filed her claim in April 2001.

The evidence received since the July 1955 rating decision 
which denied service connection for the cause of the 
veteran's death is not new and material.  The duplicate 
copies of the veteran's March 1953 letter to VA and Dr. 
Gaviola's May 1953 statement are not new, as they were of 
record at the time of the 1955 decision.  The death 
certificate showing the veteran died in February 1954 due to 
tuberculosis is also cumulative.  It was established at the 
time of the 1955 rating decision that the veteran died in 
February 1954 of tuberculosis.  

The copy of a decision of the Foreign Claims Settlement 
Commission of the United States showing the widow's POW 
settlement and the application for Welfare Program for Ex 
POW's are not so significant that they need to be considered 
in order to fairly decide the merits of the claim.  These 
documents do not tend to prove that the veteran's death due 
to tuberculosis was related to service.  It is not disputed 
that the veteran died of tuberculosis, thus, this evidence is 
not material to the specific matter under consideration.  
Rather, the critical matter is whether there is a link 
between the death due to tuberculosis in 1954 and service 
which ended in 1945.  The extract showing that the veteran 
has been relieved from active duty in May 1945 for medical 
reasons is evidence that was already established the time of 
the 1955 decision and is cumulative.  The records at that 
time showed that the veteran was relieved from service due to 
arthritis of the knees.  None of the records in any way 
provide a medical linkage of the veteran's cause of death due 
to tuberculosis with his active service.  Accordingly, even 
if new, none of the records are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.

The appellant's contentions as to the claim are essentially a 
repetition of the previous assertions that were before the RO 
in 1955, and are cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
her lay statements concerning diagnosis and causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, new and material evidence has not been 
presented, and the claim of service connection for the cause 
of the veteran's death is not reopened.  


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, and the claim remains denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



